EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DaLesia Boyd on 11/4/21.

Claims 1, 11, and 17 in the application have been amended as follows: 

forming a partially recycled drilling fluid by diluting a spent drilling fluid with the conditioned recovered fluid emulsion; and  	
 	wherein the steps of vaporizing and condensing at least a portion of the water and oil from the drilling waste are performed simultaneously, and testing and conditioning are performed at a drill site. 

11. A method comprising:
 	heating the drill cuttings and drilling fluid in the heating unit, wherein the heating unit is operated at a pressure of less than 101. 325 kPa; 	vaporizing at least a portion of the water and the oil to form a vaporized fluid;
 	condensing at least a portion of the vaporized fluid to form a recovered fluid emulsion;
 	testing the recovered fluid emulsion with a mobile mud plant that is fluidly coupled to a wellbore;
 	conditioning the recovered fluid emulsion by adding weighting agents to the recovered fluid emulsion based on a result of the testing;
 	conveying the conditioned recovered fluid emulsion from the mobile mud plant to the wellbore; and
 	forming a partially recycled drilling fluid by diluting a spent drilling fluid with the conditioned recovered fluid emulsion; and  	
 	wherein the steps of vaporizing and condensing at least a portion of the water and oil from the drilling waste are performed simultaneously, and wherein testing and condition are performed at a drill site. 

17. A system comprising: 	a heating unit operated at a temperature of about 300 °C to about 500 °C, having an inlet 
 	an eductor fluidically coupled to the outlet of the heating unit, wherein the vapor stream is drawn therein; 
 	a drilling fluid supply fluidically coupled to an inlet of the eductor, wherein the eductor is configured to allow the vapor stream and the drilling fluid to make contact, wherein the contact at least partially condenses the vapor stream to form a recovered fluid emulsion; and
 	a mobile mud plant fluidly coupled to a wellbore and the eductor, the mobile mud plant positioned downstream to the eductor, the wellbore positioned downstream to the mobile mud plant, the mobile mud plant configured to test the recovered fluid emulsion, condition the recovered fluid emulsion based on the test, and convey the conditioned recovered fluid emulsion to the wellbore,
 	wherein the mobile mud plant is configured to condition the recovered fluid emulsion by adding weighting agents to the recovered fluid emulsion based on a result of the test, thereby forming a conditioned recovered fluid emulsion;  	diluted with the conditioned recovered fluid emulsion to form a partially recycled drilling fluid, wherein the partially recycled drilling fluid is introduced into a drill string.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	As noted by the Applicant in their Arguments filed 10/22/21, the instantly amended claims require a step of forming a drilling fluid by specifically the manner of diluting a spent drilling fluid with the recovered fluid emulsion. The closest prior art fails to teach this specific limitation in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674